Citation Nr: 0611961	
Decision Date: 04/26/06    Archive Date: 05/02/06

DOCKET NO.  03-32 260	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU).


ATTORNEY FOR THE BOARD

S. M. Marcus, Associate Counsel









INTRODUCTION

The appellant is a Korean War combat veteran who served on 
active duty from June 1951 to April 1953. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in San Juan, 
the Commonwealth of Puerto Rico.

The Board notes that the RO issued a second rating decision 
in October 2002 in response to correspondence from the 
veteran in July 2002. While the July 2002 correspondence 
appears to be the veteran's "notice of disagreement" (NOD) 
with the June 2002 decision, the RO treated the 
correspondence as a new claim. The veteran timely perfected 
his appeal and the claim is properly before the Board here. 
The Board finds no prejudice with the second issued rating 
decision since the decision was rendered on the merits. 

The veteran's TDIU claim here is based on disabilities 
service connected from April 1953. The veteran's original 
claim for service connection included a claim of hearing loss 
from combat. The RO granted the veteran service connection 
for tinnitus, but it is not apparent from the record that the 
RO ever evaluated the veteran's claim for hearing loss. There 
is medical evidence in the record showing continuing 
complaints and treatment for hearing loss. Accordingly, the 
issue of entitlement to service connection for sensorineural 
hearing loss is REFERRED to the RO for proper adjudication.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. VA will notify the veteran 
if further action is required on his part.





REMAND

Total disability will be considered to exist where there is 
present any impairment of mind and body that is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation. 38 C.F.R. § 3.340. Total 
disability ratings for compensation may be assigned, where 
the schedular rating is less than total, when the disabled 
person is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that the veteran meets the schedular requirements. 
If there is only one service-connected disability, this 
disability should be rated at 60 percent or more; if there 
are two or more disabilities, at least one should be rated at 
40 percent or more with sufficient additional service- 
connected disability to bring the combination to 70 percent 
or more. 38 C.F.R. § 4.16(a).

Here, the veteran claims he is entitled to TDIU benefits 
because his service-connected disabilities, coupled with 
advancing age and limited education, render him unemployable. 
The veteran suffered shrapnel wounds in combat, in July 1952, 
to both of his feet. His service medical records also 
indicated on July 1952 that he suffered traumatic deafness 
due to a mortar shell explosion. The veteran is currently 
service connected for the residuals of his feet injuries and 
tinnitus. 

The veteran underwent a VA examination in January 2004 to 
determine the severity of his service connected disabilities. 
The examiner noted that he did not have any medical records 
to review. The examination also indicated that the veteran is 
unable to walk, except for short distances with a walker and 
with supervision secondary to pain. For the most part, the 
examiner noted the veteran is confined to a wheelchair and 
leads a sedentary life. 

In a March 2003 statement, the veteran indicated that he had 
received treatment from VAMC in San Juan "for over 10 
years." These medical records must be obtained. Since the 
veteran routinely receives VA outpatient treatment, the RO 
should also take this opportunity to obtain the more current 
medical records.

Finally, the Board notes that no VA examination on file 
contains a discussion or medical opinion as to the likelihood 
that the veteran's service-connected disabilities render him 
unemployable.  Considering that he is essentially confined to 
a wheelchair and his service-connected disabilities include 
residuals of combat wounds to the feet, information is needed 
as to the reason(s) for his wheelchair use. New examinations 
are warranted.

Since it is necessary to remand this claim for the 
reasons discussed above, the RO should also take this 
opportunity to ensure the duty-to-notify requirements of 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096, have been fulfilled. 

Accordingly, this case is REMANDED for the following actions:

1. Please send the veteran a corrective VCAA 
notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) including an explanation as 
to the information or evidence needed to 
establish a disability rating and effective 
date for the claims on appeal, as outlined by 
the Court in Dingess/Hartman v. Nicholson, 
Nos. 01-1917 and 02-1506 (U.S. Vet. App. 
Mar. 3, 2006). The veteran should also be 
advised to submit any pertinent evidence in 
his possession. 

2. Obtain the veteran's medical records from 
the VA medical facilities in San Juan, the 
Commonwealth of Puerto Rico, for treatment 
received from 1992 to 2001, as well as any 
recent treatment received since March 2005.

3. After the above development is completed, 
to the extent available, the veteran should 
be afforded appropriate VA examinations to 
determine the severity of his service-
connected disabilities. The claims file and 
treatment records must be made available to, 
and be reviewed by, the examiners in 
connection with the examinations, and they 
should so indicate in their reports. The 
examiners should perform any tests or studies 
deemed necessary for an accurate assessment.

The examiners should give detailed clinical 
findings of the symptomatology attributable 
to the veteran's service-connected 
disabilities. They should also render an 
opinion as to the overall effect of the 
disabilities on the veteran's ability to 
obtain and retain employment, that is, 
whether it would preclude an average person 
from obtaining, or retaining, substantially 
gainful employment. Consideration may be 
given to the veteran's level of education, 
special training, and previous work 
experience in arriving at a conclusion, but 
not to his age or to the impairment caused by 
nonservice-connected disabilities. The 
examiners should clearly outline the 
rationale for any opinion expressed.

4. After completion of the above and any 
additional development deemed necessary, the 
RO should review the issue of TDIU. The RO 
must consider all applicable laws and 
regulations, including but not limited to 
consideration of referring the case for extra-
schedular consideration, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the case 
and afforded the opportunity to 
respond. Thereafter, the claim of TDIU should 
be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).





